UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 CONGOLEUMCORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CONGOLEUM CORPORATION 3500 Quakerbridge Road Mercerville, New Jersey 08619 NOTICE OF ANNUAL MEETING TO BE HELD MAY 3, 2010 TO THE STOCKHOLDERS OF CONGOLEUM CORPORATION: Notice is hereby given that the Annual Meeting of the Stockholders (the "Meeting") of Congoleum Corporation (the "Company") will be held at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 38th Floor, Four Times Square, New York, NY, on Monday, May 3, 2010, at 9:30 A.M. local time, for the following purposes: To elect three Class B Directors who will hold office until the Meeting in 2013 and until their successors are duly elected and qualified. To transact any other business that may properly come before the Meeting or any adjournment thereof. The close of business on March 12, 2010, has been fixed as the record date for determining the stockholders of the Company entitled to notice of, and to vote at, the Meeting and any adjournments thereof. The Company's Annual Report on Form 10-K for the year ended December 31, 2009, and this Proxy Statement are available online at www.Congoleum.info. A printed Annual Report and/or Proxy Statement may be obtained, without charge, by sending a written request to: Congoleum Corporation, 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, NJ 08619, Attention: Howard N. Feist III, or by calling the Company at 800-234-8811. The Company will promptly deliver an Annual Report and/or Proxy Statement upon receipt of such request. It is desirable that the stock of the Company be represented as fully as possible at the Meeting. Proxy cards were mailed to stockholders of record as of March 12, 2010. Please sign, date and return the proxy card in the enclosed envelope, which requires no postage if mailed in the United States. If you attend the Meeting, you may vote in person, whether or not you have sent in your proxy, and your vote at the meeting will revoke any prior proxy you may have submitted. By Order of the Board of Directors. CONGOLEUM CORPORATION /s/ Howard N. Feist III Secretary Mercerville, New Jersey March 22, 2010 CONGOLEUM CORPORATION 3500 Quakerbridge Road Mercerville, New Jersey 08619 PROXY STATEMENT ANNUAL MEETING TO BE HELD May 3, 2010 This Proxy Statement is being furnished in connection with the solicitation, by and on behalf of the Board of Directors of Congoleum Corporation (the "Company"), of proxies to be used in voting at the Annual Meeting of Stockholders (the "Meeting") of the Company to be held on May 3, 2010, at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 38th Floor, Four Times Square, New York, NY, at 9:30 A.M. local time, and at any adjournments thereof. The cost of preparing and mailing the notice, proxy statement and proxy card will be paid by the Company. It is expected that the solicitation of proxies will be by mail only, but may also be made by overnight delivery service, facsimile, personal interview, e-mail or telephone by directors, officers or employees of the Company. The Company will request banks and brokers holding stock in their names or custody, or in the names of nominees for others, to forward copies of the proxy materials to those persons for whom they hold such stock and, upon request, will reimburse such banks and brokers for their out-of-pocket expenses incurred in connection therewith. The proxy card and this Proxy Statement are being first mailed to stockholders on or about March 22, 2010. Proxies, properly executed and duly returned to the Company and not validly revoked, will be voted at the Meeting (including adjournments) in accordance with your instructions. Proxies, properly executed and duly returned to the Company and not validly revoked, but which do not indicate how the shares are to be voted as to the election of directors at the Meeting, will be voted "FOR" each of the Class B director nominees. Any stockholder giving a proxy retains the power to revoke it at any time prior to the exercise of the powers conferred thereby by filing a later dated proxy, by notice of revocation filed in writing with the Secretary of the Company or by voting the shares subject to such proxy in person at the Meeting. Attendance at the Meeting in person will not be deemed to revoke the proxy unless the stockholder affirmatively indicates at the Meeting an intention to vote the shares in person. On March 12, 2010, there were 3,663,390 shares of the Company's Class A common stock outstanding and 4,608,945shares of the Company's Class B common stock outstanding. Only stockholders of record at the close of business on that date are entitled to notice of and to vote at the Meeting or any adjournment thereof, and those entitled to vote will have one vote for each share of Class A common stock held and two votes for each share of Class B common stock held. For purposes of the election of Directors and such other matters that may properly come before the Meeting, shares of Class A common stock and Class B common stock will vote together as a single class. 2 A quorum for the consideration of any question at the Meeting will consist of the holders of a majority of all common stock issued and outstanding and entitled to vote at the Meeting, present in person or represented by proxy. A plurality of the votes cast by holders of the shares present or represented and entitled to vote at the Meeting is required to elect directors. On all other matters, a majority of the votes cast by the holders of the shares represented and entitled to vote at the Meeting is required to decide the question. Shares represented by proxies marked "WITHHELD" with regard to the election of directors will be counted for purposes of determining whether there is a quorum at the Meeting, but will not be voted in the election of directors, and, therefore, will have no effect on the determination of the outcome of the vote on this matter. A "broker non-vote" occurs with respect to a proposal when a broker, bank or other nominee holds shares of record in its name, is not permitted to vote on such proposal without instruction from the beneficial owner of the shares, and receives no instruction from the beneficial owner. Brokers, banks or other nominees who hold your shares in their names will not be permitted to vote such shares with respect to the proposal to elect three Class B directors to be voted on at the Meeting without instruction from you, and, accordingly, it is important that you instruct your broker how to vote your shares. DELIVERY OF PROXY MATERIAL AND ANNUAL REPORTS TO HOUSEHOLDS The Company’s Annual Report on Form 10-K for the year ended December 31, 2009, and this Proxy Statement are available online at www.Congoleum.info. A printed Annual Report and/or Proxy Statement may be obtained, without charge, by sending a written request to: Congoleum Corporation, 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, NJ 08619, Attention: Howard N. Feist III, or by calling the Company at 800-234-8811. The Company will promptly deliver an Annual Report and/or Proxy Statement upon receipt of such request. The Securities and Exchange Commission permits companies and brokers, banks or other intermediaries to deliver a single copy of an annual report, proxy statement and notice of internet availability of those documents to households at which two or more beneficial owners reside. This method of delivery, which eliminates duplicate mailings, is referred to as "householding.” Beneficial owners sharing an address who have been previously notified by their broker, bank or other intermediary and have consented to house holding, either affirmatively or implicitly by not objecting to householding, will receive only one copy of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, this Proxy Statement and the Notice of Internet Availability of Proxy Materials. If you hold your shares in your own name as a holder of record, householding will not apply to your shares. 3 Beneficial owners who reside at a shared address at which a single copy of the Notice of Internet Availability of Proxy Materials is delivered may obtain a separate Annual Report for the year ended December 31, 2009, Proxy Statement and/or Notice of Internet Availability of Proxy Materials without charge by sending a written request to: Congoleum Corporation, 3500 Quakerbridge Road, P.O. Box 3127, Mercerville, NJ 08619, Attention: Howard N. Feist III, or by calling the Company at 800-234-8811. The Company will promptly deliver an Annual Report for the year ended December 31, 2009, Proxy Statement and/or Notice of Internet Availability of Proxy Materials upon receipt of such request. Beneficial owners who reside at a shared address and who wish to receive separate copies in the future of the Company’s Annual Report, Proxy Statements and Notice of Internet Availability may direct such requests to the same address and telephone number provided above. Not all brokers, banks or other intermediaries may offer the opportunity to permit beneficial owners to participate in householding. If you want to participate in householding and eliminate duplicate mailings in the future, you must contact your broker, bank or other intermediary directly. Alternatively, if you want to revoke your consent to householding and receive separate copies of Annual Reports, Proxy Statements and Notices of Internet Availability of Proxy Materials for each beneficial owner sharing your address, you must contact your broker, bank or other intermediary to revoke your consent to householding. ELECTION OF DIRECTORS The Board of Directors of the Company is divided into three classes, as nearly equal in size as possible, with staggered terms of three years which expire at successive Meetings. The term of the Class B directors elected at this Meeting will expire at the Meeting to be held in 2013 upon the election and qualification of their successors. Should any person named below be unable or unwilling to serve as a Director, persons named as proxies intend to vote for such other person as management may recommend. Each nominee is currently a Director of the Company. The Company is currently a debtor in a reorganization proceeding. Pursuant to the terms of the Company’s pending reorganization plan, if confirmed and effective, the terms of the Company’s existing Directors will expire and a new Board of Directors will be appointed consisting of five (5) directors. One of such directors shall be selected by the official Committee of Bondholders in the reorganization proceedings, three of such directors shall be selected jointly by the future claimants’ representative and the official Committee of Asbestos Claimants in the reorganization proceedings, and one of such directors shall be the Company’s Chief Executive Officer. Designation of these directors is to be made shortly before the plan confirmation hearing. The following table sets forth the name, age and principal occupation of each of the nominees for election as Director and each current Director in the classes continuing in office, together with a statement as to the period during which he has served as a Director of the Company. Each of the nominees wasrecommended by the Company's majority Stockholder, Chief Executive Officer and non-management Directors: 4 CLASS B DIRECTORS Nominees: Name (Age) Business Experience and Other Directorships Expiration of Present Term Mark N. Kaplan (80) Partner (1979-1999), Of Counsel (since 1999), Skadden, Arps, Slate, Meagher & Flom LLP, attorneys. Director of American Biltrite Inc., Volt Information Sciences, Inc. and Autobytel Inc. Director of the Company since 1995. The Company believes Mr. Kaplan's qualifications to sit on its Board of Directors include his legal and corporate governance expertise as well as the deep understanding of the Company and its products he has acquired over 15 years of service on its Board and his past management experience. Richard G. Marcus (62) Vice Chairman of the Company (since 1994) and a Director of the Company (since 1993). Director (since 1982), President (since 1983) and Chief Operating Officer (since 1992) of American Biltrite Inc. American Biltrite Inc. is the controlling shareholder of the Company and owns and operates other businesses selling adhesive coated pressure sensitive tape and film, flooring, rubber products and costume jewelry. The Company believes Mr. Marcus's qualifications to sit on its Board of Directors include his extensive experience in the flooring industry, 27 years as President of American Biltrite and 16 years as Vice-Chairman of Congoleum. Mark S. Newman (60) Chairman of the Board and CEO of DRS Technologies, Inc., a wholly owned subsidiary of Finmeccanica S.P.A. (since 2008). Prior to that, Chairman of the Board (since 1995) and President and Chief Executive Officer (since 1994) of DRS Technologies, Inc., a high technology defense supplier. Director of Business Executives for National Security (BENS). Director of the Company since 2000. The Company believes Mr. Newman's qualifications to sit on its Board of Directors include his extensive executive management experience and financial expertise as CEO of DRS Technologies, a global company. Incumbent Directors: CLASS A DIRECTORS Name (Age) Business Experience and Other Directorships Expiration of Present Term William M. Marcus (72) Director, Executive Vice President and Treasurer of American Biltrite Inc. (since 1966). American Biltrite Inc. is the controlling shareholder of the Company and owns and operates other businesses selling adhesive coated pressure sensitive tape and film, flooring, rubber products and costume jewelry. Director of Aqua Bounty Technologies. Director of the Company since 1993. The Company believes Mr. Marcus's qualifications to sit on its Board of Directors include his 44 years of experience in the flooring industry as Executive Vice President and Treasurer of American Biltrite Inc. C. Barnwell Straut (84) Managing Director of Hillside Capital Incorporated, an investment firm (since 1976). Director of the Company since 1986. The Company believes Mr. Straut's qualifications to sit on its Board of Directors include his deep understanding of the Company and its products acquired as a Director of the Company over two decades combined with his financial expertise as Managing Director of Hillside Capital. 5 Jeffrey H. Coats (52) President, CEO and Director of Autobytel Inc., an internet automotive marketing services company (since December 2008). Partner, Southgate Alternative Investments, LLC, an investment firm (since 2007). Executive Chairman and Director of Mikronite Technologies Group Inc., an industrial technology company (from 2002-2008). Managing Director of Maverick Associates LLC, a financial consulting and investment company (since 2001). From July 1999 to July 2001, Founder and Managing Director of TH Lee Global Internet Managers, L.P., an equity investment fund. Director of Autobytel Inc.(since 1996). Director of the Company since 2005. The Company believes Mr. Coat's qualifications to sit on its Board of Directors include his extensive executive leadership, financial expertise and management experience as CEO and Director of companies including Autobytel Inc. and Mikronite Technologies. CLASS C DIRECTORS Name (Age) Business Experience and Other Directorships Expiration of Present Term Roger S. Marcus (64) Director and President and Chief Executive Officer of the Company (since 1993) and Chairman of the Board of the Company (since 1994). Mr. Marcus is also a Director (since 1981), Chairman of the Board (since 1992) and Chief Executive Officer (since 1983) of American Biltrite Inc. American Biltrite Inc. is the controlling shareholder of the Company and owns and operates other businesses selling adhesive coated pressure sensitive tape and film, flooring, rubber products and costume jewelry. The Company believes Mr. Marcus's qualification to sit on its Board of Directors include his extensive experience in the flooring industry, 27 as years as CEO of American Biltrite and 17 years as CEO of Congoleum. Adam H. Slutsky (46) Chief Executive Officer of Mimeo.com, an online document production company (since 2005). Prior to that, Senior Vice President of Advanced Services at America Online, Inc., a leading network of Web brands and Internet access subscription service provider, from 1999 to 2003. Founder – Moviefone, a leading provider of movie information and tickets, which was acquired by America Online in 1999. Director of the Company since 2005. The Company believes Mr. Slutsky's qualifications to sit on its Board of Directors include his extensive executive leadership, financial expertise and management experience as CEO of Mimeo.com and Moviefone. Note: Roger S. Marcus and Richard G. Marcus are brothers and William M. Marcus is their cousin. All incumbent and nominee Directors, except for Adam H. Slutsky and Jeffrey H. Coats, were Directors and Roger S. Marcus and Richard G. Marcus were executive officers of the Company on or within the two-year period prior to December 31, 2003, when the Company filed its voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code. Pursuant to the NYSE AMEX independence standards, which independence standards the Company has elected to follow after its delisting, the Company’s Board of Directors has determined that the following five of its eight Directors and nominees for Director are independent: Mark N. Kaplan, Mark S. Newman, C. Barnwell Straut, Jeffrey H. Coats and Adam H. Slutsky. THE BOARD OF DIRECTORS RECOMMENDS THAT STOCKHOLDERS VOTE "FOR" THE ELECTION OF EACH OF THE NOMINEES FOR CLASS B DIRECTOR. 6 EXECUTIVE OFFICERS The following table sets forth certain information relating to the executive officers of the Company: Executive Officers (Age)(1) Position Executive Officer Since Roger S. Marcus (64)(2) Director and President and Chief Executive Officer of the Company (since 1993) and Chairman of the Board of the Company (since 1994). Mr. Marcus is also a Director (since 1981), Chairman of the Board (since 1992) and Chief Executive Officer (since 1983) of American Biltrite Inc. American Biltrite Inc. is the controlling shareholder of the Company and owns and operates other businesses selling adhesive coated pressure sensitive tape and film, flooring, rubber products and costume jewelry. Dennis P. Jarosz (64) Sr. Vice President – Sales & Marketing (since 2002). Previously, he was Sr. Vice President – Marketing (since 1995). Prior thereto, he had served as Vice President – Marketing (since 1993) and Vice President – Sales & Marketing of the tile division of American Biltrite Inc. (since 1986). Thomas A. Sciortino (63) Sr. Vice President – Administration of the Company (since 1993). Prior thereto, he was Vice President – Finance of the tile division of American Biltrite Inc. (since 1982). Sidharth Nayar (49) Sr. Vice President – Finance of the Company (since 1999). Prior thereto, he served as Vice President – Controller of the Company (since 1994) and prior to that he was Controller (since 1990). John L. Russ III (69) Sr. Vice President – Operations (since 2002). Prior thereto, he served as Executive Vice President for Borden Chemicals, Inc. (Forest Products Division), a supplier of resins and adhesives (since 1997). Prior to that he was Executive Vice President of Borden Chemicals and Plastics, a specialty resins manufacturer (since 1987). Richard G. Marcus (62)(2) Vice Chairman of the Company (since 1994) and a Director (since 1993). Director (since 1982), President (since 1983) and Chief Operating Officer (since 1992) of American Biltrite Inc. Howard N. Feist III (53) Chief Financial Officer and Secretary of the Company (since 1988). Mr. Feist is also Vice President – Finance and Chief Financial Officer of American Biltrite Inc. (since 2000). Each of the executive officers was an executive officer of the Company on or within the two-year period prior to December 31, 2003, when the Company filed its voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code. Roger S. Marcus and Richard G. Marcus are brothers. 7 CERTAIN BENEFICIAL OWNERS OF COMMON STOCK The following table, together with the accompanying text and footnotes, sets forth, as of March 12, 2010,the holdings of the common stock (Class A and Class B) of (a) each Director of the Company and each person nominated to become a Director of the Company, (b)each person named in the Summary Compensation Table that appears later in this Proxy Statement, (c)all executive officers and directors of the Company as a group, and (d)each person who, to the Company's knowledge, beneficially owns more than 5% of its common stock: Name and Address of Beneficial Owner TitleofClass of Shares Owned (1) Amountand Nature of Beneficial Ownership(11) Percent of Class Percent of Combined Voting Power Directors and Named Executive Officers (22) Roger S. Marcus Class A 8.4% 2.6% Class B 95.4% 65.5% William M. Marcus Class A 3.7% 1.2% Class B 95.4% 65.5% Richard G. Marcus Class A 8.4% 2.6% Class B 95.4% 65.5% C. Barnwell Straut Class A * * Mark S. Newman Class A * * Mark N. Kaplan Class A * * Dennis P. Jarosz Class A * * John L. Russ Class A * * Adam H. Slutsky Class A * * Jeffrey H. Coats Class A * * All Directors and Executive Officers as a group (13 persons) Class A 16.8% 5.3% 100.0% 65.5% Conus Partners Inc. One Rockefeller Plaza, 19th Floor Class A 5.6% 1.7% New York, NY 10020 Dimensional Fund Advisors LP Palisades West, Building One Class A 2.9% * 6300 Bee Cave Road Austin, TX78746 American Biltrite Inc. 57 River Street Class A 3.6% 1.1% Wellesley Hills, MA 02481 Class B 95.4% 65.5% * Less than 1% 8 The shares of the Company's Class B common stock are convertible into an equal number of shares of the Company's Class A common stock without the requirement of any further action upon their sale or other transfer by Hillside Capital Incorporated ("Hillside Capital") or American Biltrite Inc. ("American Biltrite") to a person or entity other than one of its affiliates. In addition, shares of Class B common stock may be converted into an equal number of shares of Class A common stock at any time at the option of the holders thereof and shall be converted into an equal number of shares of Class A common stock upon the adoption of a resolution to such effect by a majority of the entire Board of Directors of the Company and the holders of a majority of the outstanding shares of Class B common stock voting as a separate class. In the event of a "change in control" of American Biltrite, all of its shares of Class B common stock shall be automatically converted into an equal number of shares of Class A common stock without the requirement of any further action. Refers to the shares of Class B common stock shown as owned of record by American Biltrite with respect to which each of Roger S. Marcus, William M. Marcus and Richard G. Marcus may be deemed to be the beneficial owner. Each of such individuals is a Director of the Company and a Director, Officer and Stockholder of American Biltrite. Each of such individuals disclaims beneficial ownership of such shares. The address of each of the named individuals is c/o American Biltrite Inc., 57 River Street, Wellesley Hills, MA 02481. A majority of the outstanding shares of American Biltrite are beneficially owned by Natalie S. Marcus, Cynthia S. Marcus, Roger S. Marcus, William M. Marcus and Richard G. Marcus, who have identified themselves as persons who have in the past taken, and may in the future take, actions which direct or cause the direction of the management and policies of American Biltrite and their voting of shares of American Biltrite in a manner consistent with each other, and who therefore may be deemed to constitute a "group" within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Natalie S. Marcus is the mother of Roger S. Marcus and Richard G. Marcus, and the aunt of William M. Marcus. Cynthia S. Marcus is the wife of William M. Marcus. Richard G. Marcus and Roger S. Marcus are brothers, and William M. Marcus is their cousin. Includes 151,100 shares of Class A common stock shown as owned of record by American Biltrite with respect to which each of Roger S. Marcus, William M. Marcus and Richard G. Marcus, may be deemed to be the beneficial owner. Each of such individuals is a Director of the Company and a Director, Officer and Stockholder of American Biltrite. Each of such individuals disclaims beneficial ownership of such shares. The address of each of the named individuals is c/o American Biltrite Inc., 57 River Street, Wellesley Hills, MA 02481. Dimensional Fund Advisors LP is an investment adviser registered under Section 203 of the Investment Advisers Act of 1940 furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment managers to certain other commingled group trusts and separate accounts. These investment companies, trusts and accounts are the “funds”. In its role investment advisor or manager, Dimensional Possesses investment and/or voting power over the common stock owned by the Funds and may be deemed to be the "beneficial owner" in the aggregate of 123,600 shares of the Company's Class A common stock. Dimensional Fund Advisors LP however, disclaims beneficial ownership of such shares. Based on information contained in an amendment to a Schedule 13G filed with the Securities and Exchange Commission which indicates that such shares were acquired solely for investment purposes as of December 31, 2008. Includes 6,000 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 5,500 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. 9 Includes 6,000 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Unless otherwise noted, the nature of beneficial ownership is sole voting and/or investment power. Includes 200,000 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 5,000 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 200,000 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 22,500 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 22,500 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 3,000 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 3,000 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Includes 532,500 shares which are issuable upon exercise of options currently exercisable within 60 days of the date of this proxy statement. Conus Partners, Inc. is an investment adviser registered under Section 203 of the Investment Advisers Act of 1940, and may be deemed to be the "beneficial owner" in the aggregate of 234,500 shares of the Company's Class A common stock. Conus Partners, Inc., however, disclaims beneficial ownership of such shares. Based on information contained in an amendment to a Schedule 13G filed with the Securities and Exchange Commission which indicates that such shares were acquired solely for investment purposes as of December 31, 2005. The address of directors and officers listed as beneficial owners is c/o Congoleum Corporation, P.O. Box 3127, Mercerville, NJ 08619. 10 The following table sets forth the number of shares of common stock, par value $.01, of American Biltrite beneficially owned as of March 12, 2010, by (a)each Director of the Company and each person nominated to become a Director of the Company, (b)each person who is named in the Summary Compensation Table that appears later in this Proxy Statement and (c)all Executive Officers and Directors of the Company as a group: Name of Beneficial Owner Amount and Nature of Beneficial Ownership (1) Percent of American Biltrite Common Stock Richard G. Marcus 25.0% Roger S. Marcus 24.6% William M. Marcus 10.3% Mark N. Kaplan * All Directors and Executive Officers of the Company as a group (14 persons). 54.9% * Less than 1% Unless otherwise noted, the nature of beneficial ownership is sole voting and/or investment power. As of the date shown, these shares were among the 1,979,775 shares, or 54.4%, of the outstanding common stock of American Biltrite beneficially owned by the following persons, who have identified themselves as persons who have taken, and reasonably anticipate continu­ing to take, actions which direct or may cause the direction of the management and policies of American Biltrite and the voting of their shares of common stock in a manner consistent with each other, and who therefore may be deemed to constitute a "group" within the meaning of Section 13(d)(3) of the Exchange Act: Natalie S. Marcus, Richard G. Marcus, Roger S. Marcus, William M. Marcus and Cynthia S. Marcus (c/o American Biltrite Inc., 57 River Street, Wellesley Hills, MA 02481). American Biltrite owns 4,395,605 shares of the Class B common stock of the Company and 151,100 shares of the Class A common stock of the Company. These shares on a combined basis represent 69.4% of the voting power of the outstanding capital stock of the Company. Each of the named individuals may be deemed a beneficial owner of these shares. Richard G. Marcus has sole voting and investment power over 879,121 shares. Mr. Marcus is also a co-trustee with Natalie S. Marcus and Roger S. Marcus over 144,000 shares. Mr. Marcus also has the right to acquire 70,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this Proxy Statement. Richard G. Marcus's wife, Beth A. Marcus, owns 30,086 shares, of which shares Mr. Marcus disclaims beneficial ownership. Roger S. Marcus has sole voting and investment power over 864,520 shares. Mr. Marcus is also a co-trustee with Natalie S. Marcus and Richard G. Marcus over 144,000 shares. Mr. Marcus also has the right to acquire 70,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this Proxy Statement. William M. Marcus has sole voting and investment power over 305,734 shares. Mr. Marcus also has the right to acquire 56,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this Proxy Statement. William M. Marcus's wife, Cynthia S. Marcus, owns 9,400 shares, of which shares Mr. Marcus disclaims beneficial ownership. Mark N. Kaplan has sole voting and investment power over 2,000 shares. Mark N. Kaplan has the right to acquire 7,000 shares, which are issuable upon exercise of options exercisable within 60 days of the date of this Proxy Statement. 11 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Exchange Act requires the Company's directors, officers and beneficial owners of more than 10% of the common stock and other equity securities of the Company to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of the common stock and other equity securities of the Company. Based upon a review of the Section 16 forms furnished to the Company during the year ended December 31, 2009, the Company believes that its officers, directors and beneficial owners of more than 10% of the Company's common stock complied with all Section 16(a) filing requirements. DIRECTOR ATTENDANCE AND 2009 COMPENSATION The following table sets forth information concerning the fees earned or paid in cash, the dollar amount recognized as compensation costs for financial reporting purposes of stock options computed in accordance with FASB ASC Topic 718 and other compensation for the Company's Directors who are not named executive officers for the year ended December 31, 2009: Name FeesEarned or Paid in Cash ($) Option Awards ($) (3) All Other Compensation($)(1) Total($) WilliamM.Marcus(2) $
